 


                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT MICHIGAN

MALIBU MEDIA, LLC,

      Plaintiff,                                       Case No. 18-cv-12130
                                                       Hon. Matthew F. Leitman
v.

JOHN DOE subscriber assigned
IP address 68.37.187.39,

      Defendant.
__________________________________________________________________/

                   ORDER ON STIPULATION OF DISMISSAL

      THIS CAUSE came before the Court upon the Parties’ Stipulation to Dismiss all

Plaintiff Malibu Media, LLC’s and Defendant John Doe’s claims against each other with

prejudice, and the Court being duly advised in the premises does hereby:

      ORDER AND ADJUDGE:


      1. All Plaintiff’s and Defendant’s claims against each other are hereby dismissed

          with prejudice.

      2. Each party shall bear its own attorneys’ fees and costs.

      3. This case is closed for administrative purposes.

       IT IS SO ORDERED.

                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: January 4, 2019




 
 


I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on January 4, 2019, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764




 
